 


114 HR 1110 IH: Stopping Tax Offenders and Prosecuting Identity Theft Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1110 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Ms. Wasserman Schultz (for herself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide effective criminal prosecutions for certain identity thefts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stopping Tax Offenders and Prosecuting Identity Theft Act of 2015 or the STOP Identity Theft Act of 2015. 2.Use of Department of Justice resources with regard to tax return identity theft (a)In generalThe Attorney General should make use of all existing resources of the Department of Justice, including any appropriate task forces, to bring more perpetrators of tax return identity theft to justice.
(b)Considerations To be taken into accountIn carrying out this section, the Attorney General should take into account the following: (1)The need to concentrate efforts in those areas of the country where the crime is most frequently reported.
(2)The need to coordinate with State and local authorities for the most efficient use of their laws and resources to prosecute and prevent the crime. (3)The need to protect vulnerable groups, such as veterans, seniors, and minors (especially foster children) from becoming victims or otherwise used in the offense.
3.Victims of identity theft may include organizationsChapter 47 of title 18, United States Code, is amended— (1)in section 1028—
(A)in subsection (a)(7), by inserting (including an organization) after another person; and (B)in subsection (d)(7), in the matter preceding subparagraph (A), by inserting or other person after specific individual; and
(2)in section 1028A(a)(1), by inserting (including an organization) after another person. 4.Identity theft for purposes of tax fraudSection 1028(b)(3) of title 18, United States Code, is amended—
(1)in subparagraph (B), by striking or at the end; (2)in subparagraph (C), by inserting or after the semicolon; and
(3)by adding at the end the following:  (D)during and in relation to a felony under section 7206 or 7207 of the Internal Revenue Code of 1986;.
5.Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report that contains the following information: (1)Information readily available to the Department of Justice about trends in the incidence of tax return identity theft.
(2)Recommendations on additional statutory tools that would aid in the effective prosecution of tax return identity theft. (3)The status on implementing the recommendations of the Department’s March 2010 Audit Report 10–21 entitled The Department of Justice’s Efforts to Combat Identity Theft. 
 
